Citation Nr: 0308635	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  02-19 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
frostbite.

2.  Entitlement to service connection for arthritis of the 
right knee.

3.  Entitlement to service connection for arthritis of the 
great toe of the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

The veteran originally perfected his appeal in this case in 
October 2002.  At that time he indicated that he did not want 
a Board hearing.  The veteran's case was certified on appeal 
to the Board in December 2002.

The veteran wrote to the Board in January 2003 and requested 
that he be afforded a Board hearing in his case.  The veteran 
was scheduled for a Central Office hearing in May 2003.  He 
was provided notice of the hearing in January 2003.

The veteran notified the Board in March 2003 that he could 
not, and would not be able to, travel to Washington, D.C., 
for a hearing.  He requested that he be scheduled for a 
Travel Board hearing instead.

In light of the foregoing the case must be REMANDED to the RO 
to afford the veteran the opportunity to be scheduled for a 
hearing before the Board prior to any further action by the 
Board.

The veteran should be scheduled for a 
Travel Board hearing and notified of the 
hearing date.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


